UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                                No. 99-4677
KEITH DARNELL BILLINGS,
              Defendant-Appellant.
                                        
            Appeal from the United States District Court
           for the District of South Carolina, at Florence.
                  C. Weston Houck, District Judge.
                             (CR-99-249)

                       Submitted: October 20, 2000

                       Decided: November 2, 2000

  Before WILKINS and KING, Circuit Judges, and HAMILTON,
                    Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

Louis H. Lang, CALLISON, TIGHE & ROBINSON, L.L.P., Colum-
bia, South Carolina, for Appellant. J. Rene Josey, United States Attor-
ney, Alfred W. Bethea, Jr., Assistant United States Attorney,
Florence, South Carolina, for Appellee.
2                     UNITED STATES v. BILLINGS

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Keith Darnell Billings appeals his conviction and sentence for con-
spiracy to possess with intent to distribute and distribution of cocaine
base and powder cocaine in violation of 21 U.S.C. § 846 (1994).
Finding no reversible error, we affirm.

   On appeal, Billings contends that the Supreme Court’s recent deci-
sion in Apprendi v. New Jersey, 530 U.S. ___, 120 S. Ct. 2348 (2000),
requires that his conviction and sentence be vacated. Because Bil-
lings’ sentence of 210 months does not exceed the twenty-year statu-
tory maximum set out in 21 U.S.C.A. § 841(b)(1)(C) (West 1999) for
the core offense without enhancement for drug quantity, we find that
his sentence is permissible under Apprendi. See United States v.
Angle, Nos. 96-4662/4672, 99-4187, 2000 WL 1515159, *10 (4th Cir.
Oct. 12, 2000); United States v. Aguayo-Delgado, 220 F.3d 926, 933
(8th Cir. 2000).

  Accordingly, we affirm Billings’ conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED